Case 18-00131-ref      Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02           Desc Main
                                 Document      Page 1 of 12



                   UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: CHRISTINE A. WHITE,                :     Case No. 17-18293REF
           Debtor                         :     Chapter 7


LYNN E. FELDMAN,
Chapter 7 Trustee,
               Plaintiff                  :


      V.                                  :     Adv. No. 18-0131
                                          '
PEOPLE FIRST FEDERAL
CREDIT UNION,
               Defendant



  STATEMENT IN SUPPORT OF ORDER
 GRANTING PLAINTIFF’S MOTION 'FOR
       SUMMARY JUDGMENT

                            I. INTRODUCTION

               The issue I must decide in this adversary proceeding is whether

Debtor’s pre—petition hardship Withdrawal from her 401(k) account caused the

withdrawn funds to lose their protected status    as exempt   under   11   U.S.C.

§541(c)(2). Were the withdrawn funds {19; part of the bankruptcy estate and

therefore not subject to the claims   of the chapter 7 Trustee? Or were the Withdrawn

funds part   of the bankruptcy estate and therefore: subject to the claims of the
Case 18-00131-ref    Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02            Desc Main
                               Document      Page 2 of 12



chapter 7 Trustee? This is a core proceeding and the parties have agreed that I have

jurisdiction and the power to adjudicate this dispute.

             Both Plaintiff, the chapter    7 Trustee (the   “Trustee”), and Defendant,

Peoples First Federal Credit Union (“Peoples”), have ﬁled motions for summary

judgment. I ﬁnd and conclude that when Debtor withdrew the funds from Debtor’s

401(k) account before ﬁling her bankruptcy, the funds ceased being part of the

401(k) fund. At that time, they became property of Debtor, and hence, property          of

the estate when Debtor ﬁled her bankruptcy petition.


             Debtor’s Withdrawal of the funds was a hardship withdrawal intended

for payment to Peoples to stop Peoples’ foreclosure on her residence. Debtor gave

the proceeds check to her attorney and instructed him to pay the funds to Peoples.

Neither Debtor’s intention to pay the funds to Peoples nor the Trustee’s failure to

object Debtor’s claim   of an exemption in her 401(k) account change my decision

that the funds were property   of the   estate. For these reasons,   I will grant the

Trustee’s motion for summary judgment and deny Peoples’ cross—motion.
Case 18-00131-ref    Doc 53   Filed 05/07/19 Entered 05/07/19 15:53:02           Desc Main
                              Document      Page 3 of 12



 II. UNDISPUTED FACTUAL AND PROCEDURAL
                              BACKGROUND

             The facts are undisputed. Well before Debtor’s bankruptcy ﬁling,

Debtor and her husband were in arrears on the mortgage held by Peoples on their

home and Peoples had commenced foreclosure proceedings. To stop the

foreclosure, Debtor decided to take a hardship withdrawal from her 401(k) account

at Prudential and use the funds to satisfy Peoples’ mortgage. Sometime before

November 13, 2017, Debtor requested a hardship withdrawal from her Prudential

401(k) account. Prudential approved the request and sent Debtor a check in the

amount   of $45,965. This check was issued,   dated, and mailed to Debtor on

December 5, 2017. The check was delivered to Debtor’s residence at 2:33 pm. on

December 7, 2017. Debtor ﬁled her chapter 7 bankruptcy petition at 2:58 pm. on

December 7, 2017. Debtor endorsed the check and gave it to her attorney with

instructions to pay the proceeds   of the check to Peoples. Debtor’s attorney

deposited the check into his IOLTA checking account on December 11, 2017.

Debtor’s attorney paid the funds ($45,965) to Peoples on December 14, 2017.


             The Trustee ﬁled the complaint initiating this adversary proceeding on

June 6, 2018, seeking to avoid the transfer   of the $45,965   to Peoples    as an


unauthorized post—petition transfer   of property of the estate under   11   U.S.C.
Case 18-00131-ref            Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02      Desc Main
                                       Document      Page 4 of 12



§549(a). Peoples ﬁled a motion to dismiss the complaint on June 25, 2018 and               I

directed the parties to ﬁle briefs. I denied the motion to dismiss on September 18,

2018, and Peoples ﬁled its answer to the complaint. The Trustee ﬁled her motion

for summary judgment on February             7, 2019, Peoples   ﬁled its cross—motion on

February 8, 2019, and the parties ﬁled post-motion briefs. The last brief was ﬁled

on March 25, 2019, and the matter is now ready for disposition.


                                      III. DISCUSSION
                     A moving party is entitled to summary judgment only if “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter       of law.”   Fed. R. CiV. P. 56(a), which is made applicable to adversary

proceedings in bankruptcy cases by Fed. R. Bankr. P. 7056.             A material fact is “[a]

fact   .   . .   that might affect the outcome of the suit under the governing law.”

Seamans v. Temple Univ., 744 F.3d 853, 859 (3d Cir. 2014) gggiigg Anderson V.

Liberty Lobby, Inc., 477 US. 242, 248 (1986).           A11   facts are Viewed in the light

most favorable to the nonmoving party, who is “entitled to every reasonable

inference that can be drawn from the record.” Merkle V. Upper Dublin Sch.

DEL, 211 F.3d 782, 788 (3d Cir. 2000). In this case, both parties moved for

summary judgment, thereby establishing their agreement that no material fact is in

dispute.
    Case 18-00131-ref      Doc 53      Filed 05/07/19 Entered 05/07/19 15:53:02                      Desc Main
                                       Document      Page 5 of 12



                 Section 549(a)      of the Bankruptcy Code provides that “the trustee may

avoid a transfer     of property of the estate — (1) that occurs after the commencement

of the case;    and (2) that is not authorized under this title or by the court.”1                    11


U.S.C. §549(a).2


                 The ﬁrst question is whether a genuine issue                  of material fact exists

regarding whether the funds in issue were property                 of the estate at the time Debtor

ﬁled her bankruptcy petition. The parties do not agree that the funds in issue were

property of the estate, but neither party argues that this question presents a question

of fact. To the contrary, it is clearly a question of law.

                 The Trustee argues that Debtor’s pre-petition withdrawal                        of the funds

took them out of the 401(k) account and made them property of Debtor and then

property of the estate when Debtor ﬁled her chapter 7 petition. The Trustee relies

on Marchand v. Whittick (In re Whittick), 547                BR. 628 (Bankr. D.N.J. 2016),

which is    a case   very similar to the one before me, to support her position.


                 Peoples argues that       I should apply the earmarking doctrine to

conclude that the Withdrawn funds never became property                            of the estate because

Debtor earmarked the funds for payment to Peoples to settle the state court



‘
         Peoples does not argue that the transfer was authorized by   Title   11   or by the Court. This defense
is therefore not in dispute
2
         Section 549(b) and (c) constitute two exceptions to the general rule, neither     of which apply to this
case.
Case 18-00131-ref        Doc 53   Filed 05/07/19 Entered 05/07/19 15:53:02             Desc Main
                                  Document      Page 6 of 12



foreclosure proceeding and speciﬁcally instructed her attorney to deliver the funds

to Peoples for that purpose. Peoples relies on numerous cases that recognize the

earmarking doctrine as a judicially created doctrine that exempts from avoidance

under   11    U.S.C. §547 certain pre-petition transfers made by a debtor that otherwise

meet all     of the elements of a preference under section 547.   See Adams V. Anderson

(In re Superior Stamp & Coin Co.), 223 F.3d 1004, 1008-09          (9th   Cir. 2000);

McCuskeV V. Nat’l Bank        of Waterloo (In re Bohlen Enters., Ltd.),        859 F.2d 561,

565-66 (8th Cir. 1988); Scafﬁdi V. Smith (In re Fox Bav Ent’mt, Inc.), Adv. No.                 00—


2149, Case No. 99-22637, 2001 Bankr. LEXIS 2362 at *6-11 (Bankr. E.D. Wis.

Feb. 15, 2001); Dubis V. Heritage Bank and Trust Co. (In re Kenosha Liquidation

Cozy), 158 BR. 774, 777-81 (Bankr. E.D. Wis. 1993); Maggie                V.   Mfrs. Hanover

Trust Co. (In re Oliver’s Stores» Inc), 112 BR. 671, 676-78 (Bankr. D.N.J. 1989).


                 The Trustee counters that the earmarking doctrine applies only to

preference actions under section 547 to avoid pre—petition transfers. Earmarking

does not apply to an action under section 549 to avoid a post-petition transfer.             _S_§§



Aalfs   V.   Wirum (In re Straightline Invs., Inc), 525 F.3d 870, 879      (9th   Cir. 2008);

Rouse V. GMAC/GMAC Mortg. Corp. (In re Garringer), Adv. No. 06—3021, Case

No. 05-31397, 2006 WL 3519342, at *3 (Bankr. W.D. Mo. Dec. 5,                  2006);1_’g_r§s_\_/_.


Gorges Motor Co. (In re Johnson), Adv. No. 04-5239, Case No. 03—16979, 2006

Bankr. LEXIS 690, at *13—14 (Bankr. D. Kan. April 24, 2006).
Case 18-00131-ref      Doc 53        Filed 05/07/19 Entered 05/07/19 15:53:02           Desc Main
                                     Document      Page 7 of 12



               Peoples failed to cite any case that applied the earmarking doctrine to

exempt an unauthorized post-petition transfer from avoidance under section 549.

My independent research, however, uncovered several                cases that applied the

earmarking doctrine in the context         of section 549.    See Musso V.    Brooklyn Navy

Yard Dev. Corp. (In re Westchester Tank Fabricators, Ltd), 207 BR. 391,                    397—99


(Bankr. E.D.N.Y. 1997); Herzog          V. Sunarhauserman        (In re Network 90 Degrees,

Lag), 98 BR. 821, 837 (Bankr.          ND.   111.    1989), guild, 126   BR. 990 (ND.   111.



1991); Boldt V. Alpha Beta Co. (In re Price Chopper Supermarkets, Inc.), 40                    BR.

816, 820 (Bankr. SD. Cal. 1984).


               I need not decide whether the earmarking doctrine should be applied

in this section 549 action to avoid a post—petition transfer, however, because the

facts and law before me do not qualify the transfer as an “earmarking.”


               “The earmarking doctrine is entirely           a court-made   interpretation of the

statutory requirement that    a   voidable preference must involve a transfer         of an

interest   of the debtor in property.” Schubert V. Lucent Techs, Inc. (In re Winstar

Commc’ns Inc.), 554 F.3d 382, 400 (3d Cir. 2009), quoting Bohlen Enters., 859

F.2d at 565. “As a judicial exception to the general avoidance rules, earmarking is

narrowly construed by courts.” FBI Wind Down, Inc.                V.   All American Poly Corp.

(In re FBI Wind Down,      1110.),   581   BR.      116, 133 (Bankr. D. Del. 2018).   It

generally applies when “a third party makes a loan to a debtor speciﬁcally to

                                                     7
Case 18-00131-ref       Doc 53   Filed 05/07/19 Entered 05/07/19 15:53:02      Desc Main
                                 Document      Page 8 of 12



enable that debtor to satisfy the claim   of a designated creditor.” Li. In such a case,

the loan proceeds are not considered property     of the debtor under section 547(b)

because they are deemed to have been “earmarked”         for payment to the designated

creditor. As the Third Circuit instructed:


                      Under this [earmarking] doctrine, “[when]    .   funds are
                                                                       .   .


                provided by [a] new creditor to or for the beneﬁt of the debtor for the
                purpose of paying the obligation owed to [an existing] creditor , the
                funds are said to be ‘earmarked’ and the payment is held not to be a
                voidable preference.

Winstar Commc’ns, 554 3d at 400.

                To establish that a transfer is exempt from the Trustee’s avoiding

power under the earmarking doctrine, the following three elements must all be

established:


                       The following are requirements for the earmarking doctrine:
                “(1) the existence of an agreement between the new lender and the
                debtor that the new funds will be used to pay a speciﬁed antecedent
                debt, (2) performance of that agreement according to its terms, and (3)
                the transaction Viewed as a Whole . . . does not result in any
                diminution of the [debtor's] estate.”


1;,   quoting Bohlen Enters., 859 F.2d at 565—566; see also FBI Wind Down, 581

HR. at   133.


                The Trustee has the burden   of proving that the transfer is avoidable

under section 549(a). When the Trustee has proven that the property that is the
Case 18-00131-ref       Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02      Desc Main
                                  Document      Page 9 of 12



subject   of the avoidance action was property of the estate, the burden shifts to

Peoples to prove that the funds in question satisfy the three elements     of the

earmarking doctrine. Winstar Commc’ns, 554 F.3d at 400—01.


                 The Trustee has met her burden   of proving that the funds in question

were property     of the estate by establishing that the   funds were withdrawn from

Debtor’s 401 (k) account before the bankruptcy was ﬁled. When the funds were

withdrawn, they ceased being part of the 401(k) fund and became property of

Debtor. The funds were therefore property of the estate when Debtor ﬁled her

bankruptcy petition. The burden then shifted to Peoples to establish the elements of

the earmarking doctrine.


                 The ﬁrst element   of the earmarking doctrine   cannot be met because no

new lender exists. The source       of the funds in question was not a new lender with

Whom some agreement existed. Instead, the funds in question came from the

Debtor’s own 401(k) account. Prudential honored Debtor’s request to release funds

from the 401(k). Because no new lender existed, the earmarking doctrine is

inapplicable to the facts of this case. My decision is consistent with the well

accepted rule that earmarking must be narrowly construed. FBI Wind Down, 581

BR. at    133.
Case 18-00131-ref      Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02            Desc Main
                                Document      Page 10 of 12



               Finally, Peoples argues that the funds at issue are exempt under           11


U.S.C. §522(d)(12) because the Trustee failed to object to Debtor’s claim            of an

exemption in her 401(k) account.


               Debtor amended her Schedule C on February 21, 2018 to exempt,

under section 522(d)(12), funds in her 401(k) retirement account with Prudential

valued at $63,024.17. At the time Debtor ﬁled her bankruptcy petition and at the

time she ﬁled her Amended Schedule C, however, Debtor’s 401(k) account did not

have a value   of $63, 042.17. Debtor had withdrawn $45,965 before ﬁling her

bankruptcy petition. Because the Trustee did not object to Debtor’s exemption              of

the 401(k) account, Peoples argues that the exemption must stand under Taylor V.

Freeland & Kronz, 503 US. 638, 639 (1992), and that the Withdrawn funds are

exempt and not property    of the estate. I disagree.

               Section 522(d)(12) provides that a debtor may exempt her right to

“[r]etirement funds to the extent that those funds are in      a   fund or account that is

exempt from taxation under section 401      . . .   of the Internal Revenue   Code   of

1986.” The Trustee never objected to the allowability        of Debtor’s exemption of

funds that existed in Debtor’s 401(k) account. That exemption therefore stands.

This does not mean, however, that the withdrawn funds were exempt and not

property of the estate. As aptly stated by the court in Walsh V. Kelin (In re Kelin),

341   BR.   521, 525-26 (Bankr. W.D. Pa. 2006):

                                            10
Case 18-00131-ref       Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02   Desc Main
                                 Document      Page 11 of 12



                    Section 522(1)   of the Bankruptcy Code provides in part as
             follows:
                    The debtor shall ﬁle a list of property that the debtor claims
                    as exempt... Unless a party in interest objects, the property
                    claimed as exempt on such list is exempt. 11 U.S.C. §522(1).

                    A bankruptcy estate is created at the time of the commencement
             of the bankruptcy case.     U.S.C. §541(a). With certain exceptions
                                        11
             not relevant here, the bankruptcy estate generally is comprised of all
             legal and equitable interests of the debtor in property at that
             moment. 11 U.S.C. §541(a)(1). When a claimed exemption is
             allowed, the property is withdrawn from the bankruptcy estate and
             becomes unavailable for liquidation and distribution to debtor’s
             creditors. Owen V. Owen, 500 US. 305, 308 (1991).

                    Nothing in §522(l), however, indicates or suggests that property
             listed as exempt ipso facto becomes property “of the kind” claimed
             as exempt. Mercer V. Monzack 53 F.3d 1, 3 (lst Cir.1995), 9_e_1:t_.
             denied 517 U.S.1103,116 S. Ct. 1317, 134 L. Ed. 2d 471 (1996).

                    The language     of §522(1) supports this proposition. What
             a debtor may exempt is property    in which the debtor has an interest.
             Assuming that such a property interest exists, the property
             becomes exempt “unless a party in interest objects”. Even if no such
             interest in property exists, the exemption is allowed when no party in
             interest objects. Such an exemption, however, is “empty”, as there is
             no property “of the kind” to which the exemption can attach.



             This is what happened here. Because the Trustee did not object to

Debtor’s Amended Schedule C, which includes her 401(k) account, Debtor may

exempt her interest in that account, Whatever that interest might actually be.

Debtor’s declaration in her Amended Schedule C that the value      of her 401(k)


                                             11
Case 18-00131-ref        Doc 53    Filed 05/07/19 Entered 05/07/19 15:53:02              Desc Main
                                  Document      Page 12 of 12



account was $63,024.17 does not make         it so and does not magically restore back to

the 401(k) account the funds that had been withdrawn from the 401(k) account pre-

petition. Regardless Whether the Trustee objected to the exemption, the withdrawn

funds in question were not in Debtor’s 401(k) account at the time Debtor ﬁled her

chapter 7 petition. Debtor’s exemption       of $63.024.1 7 that allegedly was in her

401(k) account is therefore “empty” to the extent that $63,024.17 did not exist in

her 401(k) account when she ﬁled her bankruptcy petition.        _Ige_l_i_r_1,   341   BR.   at 526.

The $45,965 that Debtor withdrew from her 401(k) account pre-petition is property

of the estate.


                                      111.   CONCLUSION

                 For all of the above reasons and discussion, I ﬁnd that the $45,965

that Debtor withdrew from her 401(k) account pre-petition became property of her

bankruptcy estate when Debtor ﬁled her bankruptcy petition. I            will therefore grant

the Trustee’s motion for summary judgment and deny Peoples’ cross-motion.


                 An appropriate Order follows.

                                                   BY THE COURT



Date: May 7, 2019

                                                   Chief United States Bankruptcy Judge

                                              12
